 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGE McCLURE,                                      1:14-cv-00932-DAD-GSA (PC)

12                      Plaintiff,
                                                          ORDER DENYING MOTION FOR
13          v.                                            APPOINTMENT OF COUNSEL

14   C.K. CHEN, et al.,                                   (Document # 71)

15                      Defendants.
16

17          On October 5, 2018, Plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent Plaintiff

20   pursuant to 28 U.S.C. ' 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989).             However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24          Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases.         In determining whether

26   Aexceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.@ Id. (internal quotation marks and citations omitted).

                                                      1
 1          In the present case, Plaintiff argues that he is unable to afford counsel, his eyesight is

 2   failing, he lacks sufficient access to the law library, and all previous filings and arguments in this

 3   case have been done by another inmate who is unable to continue as Plaintiff’s “jailhouse lawyer”

 4   and advisor. (ECF No. 71 ¶3.) While these conditions are challenging, they do not make

 5   Plaintiff’s case exceptional under the law. At this stage of the proceedings, the court cannot find

 6   that Plaintiff is likely to succeed on the merits. While the court has found that Plaintiff’s

 7   amended complaint “states a claim for damages against Defendants Horton and Chen for

 8   violating Plaintiff’s rights under the Eighth Amendment,” these findings are not a determination

 9   that Plaintiff is likely to succeed on the merits. (ECF No. 15 at 1:19-21.) The legal issue in this

10   case --whether defendants failed to provide adequate medical care -- is not complex, and based on

11   a review of the record in this case, Plaintiff can adequately articulate his claims. Thus, the court

12   does not find the required exceptional circumstances, and Plaintiff’s motion shall be denied

13   without prejudice to renewal of the motion at a later stage of the proceedings.

14          For the foregoing reasons, Plaintiff=s motion for the appointment of counsel is HEREBY

15   DENIED, without prejudice.

16
     IT IS SO ORDERED.
17

18      Dated:     October 11, 2018                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28

                                                       2
